Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a Continuation of application 17100798 (now Patent 11233860).
This communication action is responsive to the instant application filed on December 15, 2021. Claims 1-13 are pending examination.

Drawings
Drawings filed on 12/15/21 are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 rejected on the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over claims 1-8 of US Patent 11233860. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each. The mentioned patent contains overlapping and equivalent limitations which are obvious variations over the instant application. As a representative example, claim 1 of the instant application is taught by claim 1 of Patent 860 which teaches a first DHCP server which assigns a first DHCP address to a first NIC, a second DHCP server which assigns a second DHCP address to a second NIC, establishing a VPN connection between the microcontroller/system and a remote server, initiating a communication between a device and the remote server, and send the first or second DHCP address to the device for communication with the remote server over the VPN.
Independent claims 5 and 9 are slight variations of claim 1 and rejected based upon the same rationale. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patent 860, and are deemed to be obvious variations over them. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, 
lines 5-6 recite “communicating with a … server to receive a first DHCP address assigned to a first NIC…”. The word “assigned” makes the limitation unclear. It is unclear if the address is already assigned (in which case, assigning it again and to the same entity does not make sense), or if the address will be assigned (in which case, is it assigned prior to receiving the address or after receiving the address), and unclear if it is to be assigned to only the NIC or to both the NIC and the computing device;
Lines 12 recites “receiving a second DHCP address assigned to a second NIC …”. The word “assigned” makes this limitation unclear for the same reasons as mentioned in section 9.a. above;
Lines 10-11 recites “initiating a communication between the computing device associated with the first NIC and the remote server”. It is unclear if this communication is the same or different from the “communicating” mentioned in line 5 (in which case, it would mean that the first address is communicated to the computing device). The role of the first address is unclear in the two recitations of communicating/communication. Furthermore, the recited “computing device associated with the first NIC” is inconsistent with lines 6-7 which recite “first NIC coupled to a computing device”. The distinction between “associated with” and “coupled to” is unclear;
Lines 14-15 recites “sending… to the computing device for communication with the remote server over the VPN”. The recitation of “for communication” is unclear if it applies to the NICs, the system, or to the computing device. Furthermore, it is unclear if this communication with the remote server is the same as the communicating with the server as mentioned in lines 10-11;
Clarification is required for each of the above points.
Claims 5,9, are slight variations of claim 1 and suffers the same deficiency. They are therefore rejected based upon the same rationale.
The dependent claims in each of the claim sets inherit the deficiencies of their respective parent claims, do not remedy those deficiencies, and are thus rejected based upon the same rationale.
Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
August 12, 2022